DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-13 were originally pending in this application of which claim 9 was withdrawn from further consideration (Restriction) prior to the amendment dated 09/17/2021. Claims 1-8, 10-13 are now amended. No claims added or cancelled. Hence, claims 1-13 are currently pending in the instant application of which claim 9 continues to remain withdrawn from further consideration.

Response to Arguments
Applicant’s arguments (pg. 8, last para), filed on 09/17/2021 with respect to the 112 rejections of claims 4 and 10 have been fully considered and are persuasive. The 112 (b) rejections of claims 1-8, 10-13 have been withdrawn. 
Applicant’s arguments filed on 09/17/2021 with respect to claim 1 have been fully considered and would be persuasive, since the amendment has overcome the previous rejection. However, the arguments are moot in light of the new grounds of rejection made using the Lee et al. (US-20140115792-A1) and Yoshida et al. (US-6460381-B1) references below, in order to address the new limitations introduced by the applicant in the amendment. Please see rejection as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 recite the limitation “suspension dampers” in line 7 and “portions” in line 15. Applicant has disclosed a suspended vibration absorption member (600), a vibration absorption unit (601) and a suspender (602) (Specification pg. 6 para 1, Fig. 2, 3). However it is unclear which one of the above represents a damper and which one represents a portion. Further, the difference between parts 600 and 602 is unclear as they represent the exact same part in the Figs. 2 and 3. The metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue.  For the purposes of compact prosecution, the Examiner has interpreted “suspension dampers” as part 602 and “portions” as part 601. 
Claims 2-8 and 10-13 are rejected as containing the same indefiniteness issues as above in base claim 1, from which these depend.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Burkall et al. (US-3060713-A) in view of Lee et al. (US-20140115792-A1) and further in view of Yoshida et al. (US-6460381-B1).

    PNG
    media_image1.png
    960
    827
    media_image1.png
    Greyscale
Regarding claim 1, Burkall et al. teaches a washing machine, comprising an inner tub (perforated drum 14), a water collection structure (sump 38) located below bottom of the inner tub (see fig. 1, Col 3 ln 20-23) and a device for controlling and draining water (discharge control means) configured to communicate  with the water collection structure (control means controls flow of water from the sump via the pump, Col 7 ln 6-8) controls drainage according to a water level in the water collection structure  (see claim 6, Col 7 ln 8-14); the water collection structure (sump 38) includes a mounting plate and a water retaining baffle arranged on the 
Burkall et al. does not explicitly teach washing machine with suspension dampers where lower ends of the suspension dampers are assembled on the mounting plate, and portions, connected with the mounting plate, of the suspension dampers are located below the tub bottom of the inner tub and outside the circumference of the inner tub.
In the analogous art of washing machines and control methods, Lee et al. teaches a washing machine 1 (horizontal axis) with suspension spring 60 attached to the upper portion of tub 11 and damper 62 supporting the lower portion of the tub, Fig. 2, [0058].
It would have been obvious to one of ordinary skill in the art at the time of invention, to incorporate suspension spring and dampers of Lee et al. into the washing machine of Burkall et al. with the benefit of the suspension spring elastically supporting the tub from the upper portion and the damper to reduce vibration at the lower portion of the tub 11 [0057] [0058].
The combination of Burkall and Lee does not explicitly teach washing machine with suspension dampers where lower ends of the suspension dampers are assembled on the mounting plate, and portions, connected with the mounting plate, of the suspension dampers are located below the tub bottom of the inner tub and outside the circumference of the inner tub.
In the analogous art of washing machine or an apparatus having a rotatable container, Yoshida et al. teaches a fixation structure with suspension rods 12 (suspension dampers) where the lower end of the suspension rod 12 protrudes through the fixation plate 21 (mounting plate) extending outwards from the bottom of the outer tub 11, and a dampers 22 (portions) having compression springs (not shown) are attached to the lower end. The upper end of the compression spring is fixed to the fixation plate 21 (Col 7 ln 53 -59) (Fig. 3).
 

    PNG
    media_image2.png
    572
    804
    media_image2.png
    Greyscale
 Regarding claims 2-8 and 10-13, the combination of Burkall, Lee and Yoshida et al. teaches the washing machine detailed above. Burkall et al. further teaches wherein the device for controlling and draining water (discharge control means) comprises a master controller, (circuitry of water level control system Fig. 3, 4, col 1 ln 15-17), a detector (liquid level control means including pressure switches (42,43), air dome (39), air hose (41), see Fig 1, Col 3 ln 23-29) for detecting the water level in the water collection structure (Col 1 ln 51-55, Col 3 ln 34-47), and a drainer  (including pump 26, conduits 79 and 84, two way valve 28, see annotated Fig. 5) for draining the water in the water collection structure (see Fig 5, Col 4 ln 27-31);  both electrically connected with the master controller, (Col 4 ln 13-14, 16-17); wherein the detector  is a pressure sensor arranged in the water collection structure (air pressure dome 39 that senses the pressure is arranged with in the sump, Col 3 ln 30-34, Fig 1);
wherein the water collection cavity has an upper opening (see annotated Fig 1) ; an upper end of a side wall of the water collection cavity is lower than the tub bottom of the inner tub (i.e. drum bottom) (see Col 3 ln 44-47), the inner tub is communicated with the upper opening of the water collection cavity (via perforations, see Col 3 ln 20-23); and the detector   (specifically air dome 39) is arranged in the water collection cavity (sump 38) (annotated fig 1);

wherein the drainer (see annotated Fig. 5) comprises a drainage pipe (conduit 84) communicating with the water collection structure (sump 38); a  controller (two way valve 28, solenoid 81, pivotal valve element 82, pump 26) for controlling the drainage pipe (conduit 84) to be connected/disconnected is arranged on the drainage pipe; the controller (parts 26, 28, 81, 82) is communicated with the drainage pipe (conduit 84) (see annotated Fig. 5) and is electrically connected with the master controller (Col 4 ln 34-40) ; the master controller controls the controller (parts 81 and 26) to be turned on/ off according to the water level  (level 48 or 49) in the water collection structure detected by the detector  (using pressure sensitive switches 42 and 43);
wherein the controller is an electromagnetic valve electrically connected (solenoid 81) with the master controller (see Fig. 3); and the master controller controls the electromagnetic valve (two way valve 28 with solenoid 81, Col 4 ln 34-36) to be turned on/off (energized or de-energized, Col 4 ln 40-43) according to the water level (level 49)  in the water collection structure detected by the detector  (high level pressure switch 42) for allowing the drainage pipe to be connected/disconnected;  
wherein the controller (pump with solenoid valve) is a drainage pump (26) communicating with the drainage pipe (conduit 84); the drainage pump is electrically connected (via solenoid 81), with the master controller (solenoid 81 associated with the pump 26 controlled by the control system, see Fig. 3); and the master controller controls the drainage pump (pump 26) to be turned on/off according to the water level (at levels 48 or 49, drain pump operates ) in the water collection structure detected by the detector  (high or low level pressure switches 42 and 43 respectively);
wherein the device for controlling and draining water  comprises a drainage pipe (conduit 84) communicating with the water collection structure (Fig. 5) ; a float valve (two way valve 28) is arranged in .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711  


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711